933 So. 2d 655 (2006)
R.R., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4689.
District Court of Appeal of Florida, Fourth District.
July 5, 2006.
Carey Haughwout, Public Defender, and John Pauly, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Maddox v. State, 760 So. 2d 89 (Fla.2000).
STEVENSON, C.J., POLEN and HAZOURI, JJ., concur.